Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
2.	Claims 6, 9-15 and 19-28 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s claims submitted on 2/25/2021 have been fully considered and have been found to be persuasive. These remarks along with claims “wherein the routing table manager comprises a feedback loop from the routing table evaluator to the computer in order for the computer to perform an iterative calculation or iterative recalculation of the routing tables” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 6, prior art Wilki at paragraph [0022]; [0027] discloses the routing table processed by the processor specify a set of communication link and bus switches. Since the routing table processed by the processor specify bus switches in the routing table 	
 		Prior art Towster at [0020]-[0021] discloses a processor or manager 135 that is updating the routing table and [0025]; Fig.2: 220 shows and discloses wherein updated routing table information is sent to the switches through the switch interface 220 means routing tables being loaded into their respective group of switches. Towster at [0027] discloses manager or processor 135 generates and provide (=loads) routing tables to packet-switch network nodes. [0027] also discloses packet switch network nodes are Switches 120A-D	P
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
  	Claim 9 is allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478